Slip Op. 99 - 34


       UNITED STATES COURT OF INTERNATIONAL TRADE
                                                      :
AMERICAN SILICON TECHNOLOGIES,                        :
ELKEM METALS COMPANY, GLOBE                           :
METALLURGICAL, INC., and                              :       PUBLIC VERSION
SKW METALS & ALLOYS, INC.,                            :
                                                      :
                       Plaintiffs,                    :
                                                      :
               v.                                     :       Before: MUSGRAVE, JUDGE
                                                      :       Consol. Court No. 97-02-00267
UNITED STATES,                                        :
                                                      :
                       Defendant,                     :
                                                      :
               and                                    :
                                                      :
COMPANHIA BRASILEIRA                                  :
CARBURETO DE CALCIO,                                  :
COMPANHIA FERROLIGAS                                  :
MINAS GERAIS-MINASLIGAS, and                          :
RIMA INDUSTRIAL, S/A,                                 :
                                                      :
                       Defendant-Intervenors.         :
                                                      :

[Plaintiffs and defendant-intervenors move for judgment upon the agency record challenging the
final results of the 1994-95 administrative review on silicon metal from Brazil. Held: The Court
remands the final results with respect to: (1) Minasligas’ claimed depreciation; (2) CBCC’s interest
expenses; (3) CBCC’s depreciation expenses; (4) Rima’s deferred expenses; (5) Eletrosilex’s
financial expenses; (6) CBCC’s and Rima’s cost of internally-produced charcoal; (7) CBCC’s
supervisory labor costs; (8) CBCC’s IPI taxes; (9) Rima’s and CBCC’s profit ratios; (10) Minasligas’
interest income expense; and (11) Minasligas’ profit calculation. The Court affirms the final results
as to all other issues.]

                                                                             Dated: April 9, 1999

      Baker & Botts, L.L.P. (William D. Kramer, Martin Schaefermeier, Clifford E. Stevens, Jr.,
and Courtney Eden) for plaintiffs.
Consol. Court No. 97-02-00267                                                                 Page 2


        David W. Ogden, Acting Assistant Attorney General; David M. Cohen, Director, Commercial
Litigation Branch, Civil Division, U.S. Department of Justice (Randi Rimerman Serota); of counsel:
Dave Mason, Attorney Advisor, Office of Chief Counsel, Import Administration, U.S. Department
of Commerce for defendant.

       Dorsey & Whitney, L.L.P. (Munford Page Hall, III and Philippe M. Bruno) for defendant-
intervenors.

                                             OPINION

       Plaintiffs, also petitioners in this review, American Silicon Technologies, Elkem Metals

Company, Globe Metallurgical, Inc., and SKW Metals & Alloys, Inc. (collectively “American

Silicon”) and defendant-intervenors, respondents in this review, Companhia Brasileira Carbureto de

Calcio, Companhia Ferroligas Minas Gerais-Minasligas, and Rima Industrial S/A (collectively

“Minasligas”) move for judgment upon the agency record challenging the final results of the 1994-95

administrative review on silicon metal from Brazil. See Silicon Metal From Brazil; Final Results

of Antidumping Duty Administrative Review and Determination Not To Revoke in Part, 62 Fed. Reg.

1,970 (1997) (“Final Results”). In response to plaintiffs’ motion, defendant, the U.S. Department

of Commerce (“Commerce” or “the Department”), agrees to a remand on all issues except for

plaintiffs’ allegations that Commerce: (1) improperly calculated dumping margins by relying upon

sales made during the period of review (“POR”) rather than entries; (2) improperly relied upon

accelerated depreciation for Minasligas’ cost of production (“COP”) and constructed value (“CV”);

and (3) improperly relied upon a second-tier parent corporation’s consolidated financial statements

for the calculation of financial expenses.

       In response to defendant-intervenors’ motion, Commerce agrees to a remand on all issues.

Plaintiffs, however, challenge the proposed remand of defendant-intervenors’ issues. Plaintiffs argue
Consol. Court No. 97-02-00267                                                                Page 3


that Minasligas failed to substantiate its proposed remand issues during the administrative

proceedings and should not now be allowed a “second bite at the apple.”

I.     Background

       On August 18, 1997, the Court entered an order remanding this case to Commerce for the

correction of ministerial errors identified by the parties. Commerce published amended final results

correcting certain ministerial errors on October 17, 1997. Subsequently, on November 5, 1997,

plaintiffs and respondent Eletrosilex submitted ministerial error comments with respect to the

amended final results. Commerce then issued a redetermination on remand correcting additional

ministerial errors on December 15, 1997.

II.    Standard of Review

       Section 516A of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(b)(1) (1995), sets

forth the standard of review for antidumping duty administrative reviews. Section 1516a(b)(1) states

that “[t]he court shall hold unlawful any determination, finding, or conclusion found . . . to be

unsupported by substantial evidence on the record, or otherwise not in accordance with law . . . .”

19 U.S.C. § 1516a(b)(1) (1995). “Substantial evidence is something more than a ‘mere scintilla,’

and must be enough reasonably to support a conclusion.” Ceramica Regiomontana, S.A. v. United

States, 10 CIT 399, 405, 636 F. Supp. 961, 966 (1986), aff’d, Ceramica Regiomontana, S.A. v.

United States, 5 Fed. Cir. (T) 77, 810 F.2d 1137 (1987).

III.   Discussion

       A.      Commerce’s Reliance Upon Sales Made During the Period of Review

       Plaintiffs’ first argue that both the plain language and legislative history of 19 U.S.C. §
Consol. Court No. 97-02-00267                                                                  Page 4


1675(a)(2)(A) require “the Department to determine the margin of dumping of each entry of the

subject merchandise during the POR.”1 Br. in Supp. of Pls.’ Mot. for J. Upon the Agency R. at 9

(“Pls.’ Br.”) (emphasis original). Commerce, however, contends that the statute only requires that

dumping margins be assessed upon all merchandise entered during the POR and that the “statute is

silent . . . with respect to how to calculate the duties to be assessed.” Def.’s Mem. in Partial Opp’n

to Pls.’ and Def.-Intervenors’ Motions for J. Upon the Agency R. at 11 (“Def.’s Br.”) (emphasis

original). Commerce also argues that the court’s approval of a sales-based approach for exporter’s

sales price, now constructed export price (“CEP”), margin calculations establishes that a sales-based

approach is also permissible for export price (“EP”) transactions.2 Id. at 12.


       1
           19 U.S.C. § 1675(a)(2)(A) provides that antidumping duties shall be based upon:

                       (i) the normal value and export price . . . of each entry
                       of the subject merchandise . . . , and

                       (ii) the dumping margin for each such entry.

19 U.S.C. § 1675(a)(2)(A) (1995) (emphasis added). The legislative history to § 1675(a)(2)(A)
provides that:

                the results of the review would include a determination of the foreign
                market value and the U.S. price of each entry of merchandise subject
                to that order and included within the review, and the amount, if any,
                by which the foreign market value of each entry exceeds the U.S.
                price of the entry.

S. REP. NO. 96-249, at 79 (1979), reprinted in 1979 U.S.C.C.A.N. 381, 466 (emphasis added).
       2
         “Prior to the Uruguay Round Agreements Act, export price (“EP”) sales were designated
purchase price sales, while constructed export price sales (“CEP”) were designated exporter’s sales
price. ‘Notwithstanding the change in terminology, no change [was] intended in the circumstances
under which export price versus constructed export price are to be used.’” Helmerich & Payne, Inc.

                                                                                         (continued...)
Consol. Court No. 97-02-00267                                                                Page 5


       When read in isolation, both § 1675(a)(2)(A) and its legislative history seem to require that

Commerce calculate dumping margins based solely upon entries made during the POR. However,

in performing its statutory analysis, this Court must also recognize that:

               ‘a section of a statute should not be read in isolation from the context
               of the whole Act, and in fulfilling [its] responsibility in interpreting
               legislation, [the court] must not be guided by a single sentence or
               member of a sentence, but [should] look to the provisions of the
               whole law, and to its object and policy.’

Marcel Watch Co. v. United States, 16 CIT 474, 477, 795 F. Supp. 1199, 1202 (1992) (quoting

Algoma Tube Corp. v. United States, 9 CIT 418, 422 (1985)); see also Philbrook v. Glodgett, 421

U.S. 707, 713 (1975) (“‘In expounding a statute, we must not be guided by a single sentence or

member of a sentence, but look to the provisions of the whole law, and to its object and policy.’”)

(quoting United States v. Heirs of Boisdore, 8 How. 113, 122 (1849)). And once § 1675(a)(2)(A)

is read in the context of the antidumping law as a whole, the Court finds that Congress could not

have intended to limit Commerce’s margin calculations solely to entries.

       As defendant correctly points out, the court has approved Commerce’s use of sales during

the POR rather than entries during the POR when calculating § 1675(a)(2)(A) antidumping margins.

See Ad Hoc Committee of Southern California Producers of Gray Portland Cement v. United States,

19 CIT 1398, 1406-08, 914 F. Supp. 535, 544-45 (1995) (“Portland Cement”); NSK Ltd. v. United

States, 17 CIT 590, 595, 825 F. Supp. 315, 320 (1993) (“NSK Ltd.”). In NSK Ltd., the court held that

“although Commerce looks at sales to calculate dumping margins, dumping duties were assessed



       2
         (...continued)
v. United States, __ CIT__, 24 F. Supp. 2d 304, 308 n.2 (1998) (quoting H.R. REP. NO. 103-826(I),
at 79 (1994), reprinted in 1994 U.S.C.C.A.N. 3773, 3851).
Consol. Court No. 97-02-00267                                                                   Page 6


only upon the entries made during the period of review. Thus, Commerce’s methodology for

calculating dumping duties in this case is reasonable . . . .” NSK Ltd., 17 CIT at 595. The court in

Portland Cement, relying upon the holding in NSK Ltd., held that when Commerce examines

exporter’s sales price, now CEP, the Department “may generally calculate a dumping margin based

upon all sales made during the period of review.” Portland Cement, 19 CIT at 1407. The Portland

Cement Court also held that dumping duties calculated under a sales-based approach must only be

assessed upon entries made during the POR. Id.

        But as plaintiffs point out, both Portland Cement and NSK Ltd. involved exporter’s sales

price, now CEP, transactions, not EP transactions such as those currently before this Court.

Plaintiffs contend that the court’s approval of a sales-based approach in Portland Cement and NSK

Ltd. was based upon the recognition that “[t]here are fundamental differences between cases

involving CEP transactions and those involving EP transactions.” Reply Br. in Supp. of Pls.’ Mot.

for J. Upon the Agency R. at 7 (“Pls.’ Reply Br.”). Plaintiffs also note that “in CEP cases the entry

data often are unavailable during the review, rendering it impossible to tie entries to sales.” Id. With

regard to EP transactions, plaintiffs contend that Commerce is generally able to tie entries to sales.

Therefore, plaintiffs argue, the justification used by the court to support a sales-based approach for

CEP transactions does not exist in EP reviews.

        The problem with plaintiffs’ argument is that if the Court were to require an entries-based

methodology based upon the “plain language” of § 1675(a)(2)(A), Commerce would subsequently

be required to utilize an entries-based approach not only for EP transactions, but also CEP

transactions. Under a plain language reading of § 1675(a)(2)(A), the term “entry” appears to apply
Consol. Court No. 97-02-00267                                                                 Page 7


equally and without distinction to both CEP and EP transactions. Any ruling by this Court as to the

meaning of the term “entry,” as set forth in § 1675(a)(2)(A), would, therefore, also apply equally and

without distinction to both CEP and EP margin calculations.3

       The parties agree that it is oftentimes impossible for Commerce to tie sales to entries for CEP

transactions. If Commerce were required to limit its § 1675(a)(2)(A) margin analysis solely to

entries made during the POR, Commerce would then be presented with two options, either attempt

to perform the impossible or cease calculating dumping margins for CEP transactions. Either result

would significantly impede Commerce’s ability to effectively enforce the antidumping law and could

not have been intended by Congress. Therefore, the Court finds that once § 1675(a)(2)(A) is read

in the context of the antidumping law as a whole, it becomes apparent that Commerce is not limited

to entries made during the period of review when calculating dumping margins.

       The Court next turns to plaintiffs’ argument that even if a sales-based approach is authorized,

Commerce improperly deviated from its established practice of tying sales to entries when

calculating margins for EP transactions. The parties agree that it is Commerce’s established practice

to calculate dumping margins based upon entries made during the POR. The parties also agree that

in the administrative review at issue, Commerce departed from this established practice when it

relied upon sales made during the POR. What the parties do not agree upon is the validity of

Commerce’s departure from established practice.




       3
          The “‘need for uniformity becomes more imperative where the same word or term is used
in different statutory sections that are similar in purpose and content . . . .’” SUTHERLAND STAT.
CONST. § 51.02, at 122 (5th Ed) (quoting Commissioner of Internal Revenue v. Estate of Ridgway,
291 F.2d 257 (3rd Cir. 1961)).
Consol. Court No. 97-02-00267                                                                     Page 8


        “It is ‘a general rule that an agency must either conform itself to its prior decisions or explain

the reasons for its departure . . . .’” Hussey Cooper, Ltd. v. United States, 17 CIT 993, 997, 834 F.

Supp. 413, 418 (1993) (quoting Citrusuco Paulista, S.A. v. United States, 12 CIT 1196, 1209, 704

F. Supp. 1075, 1088 (1988)). Commerce is required to explain the reason for its departure to allow

the court to “‘understand the basis of the agency’s action and . . . judge the consistency of that action

with the agency’s mandate.’” Crescent Foundry Co. Pvt. Ltd. v. United States, __ CIT __, __, 951

F. Supp. 252, 261 (1996) (quoting Atchison, Topeka & Santa Fe Ry. Co. v. Wichita Bd. of Trade, 412

U.S. 800, 808, 93 S.Ct. 2367, 2375, 37 L.Ed.2d 350 (1973)). But “[w]hen the Court finds that an

agency has departed from past practice without an adequate explanation for the basis of the

departure, the agency’s determination must be rejected.” American Silicon Technologies v. United

States, __ CIT __, __, 19 F. Supp. 2d 1121, 1123 (1998).

        Commerce agrees that it “normally bases the margin calculation for export price (“EP”) sales

upon those sales that entered the United States during the POR.” Def.’s Br. at 13 (emphasis added).

Commerce contends, however, that “nothing in the statute or regulations requires this approach, and

Commerce retains the discretion to diverge from its normal practice where warranted.” Id.

        Commerce then argues that in this case deviation from established practice was necessary

to maintain consistency throughout all administrative reviews of silicon metal from Brazil.

“Commerce has found that the use of a sales-based approach may be warranted for EP sales where

necessary to achieve consistency with prior reviews.” Id.

                [B]y applying a consistent methodology in each segment of the
                proceeding we ensure that we review all sales made during the entire
                proceeding. Changing the methodology could result in our failure to
                review some sales. Hence, in these final results of review we have
Consol. Court No. 97-02-00267                                                                 Page 9


               employed the methodology we announced in the final results of the
               second review.

Id. at 17 (quoting Silicon Metal From Brazil; Final Results of Antidumping Duty Administrative

Review and Determination Not To Revoke in Part, 62 Fed. Reg. 1,970, 1,972 (1997)). In addition,

Commerce contends that:

               to change the methodology for one administrative review . . . would
               result in the exclusion of some sales of subject merchandise and
               double counting of others in the calculations of dumping margins
               over the course of the administrative reviews of silicon metal from
               Brazil. Such a result is contrary to Congress’ mandate that dumping
               margins be as accurate as possible.

Id. at 19.

        In reply, plaintiffs challenge Commerce’s consistency argument on three grounds. First, “the

Government does not identify a single respect in which the underlying facts of this case . . . are any

different than those in the universe of cases where the Department has applied its established entry-

based methodology.” Pls.’ Reply Br. at 11. Second, “over the course of this proceeding, the

Department has not even consistently followed the distortive sales-based methodology that it

advocates.” Id. And third, Commerce’s sales-based approach was distortive from its inception and

does not result in a more accurate measure of dumping margins than an entry-based approach. Id.

        In the final results of first administrative review of silicon metal from Brazil, Commerce

applied a sales-based approach to its EP dumping margin analysis. Commerce reasoned that a

departure from the established practice of an entry-based approach was necessary because:

               (1) the selling price and each of the expenses associated with this sale
               were known by Eletrosilex and reported to the Department at an early
               stage of the review process, and
Consol. Court No. 97-02-00267                                                               Page 10


               (2) use of this sale in our margin calculations constitutes the most
               accurate reflection of Eletrosilex’s pricing practices during the period
               of review.

Def.’s Br. at 15-16 (quoting Silicon Metal from Brazil; Final Results of Antidumping Duty

Administrative Review, 59 Fed. Reg. 42,806, 42,813 (1994)). Commerce’s goal of obtaining the

most accurate dumping margins possible is an adequate justification for departing from established

practice, especially in light of the court’s holding that “fair and accurate determinations are

fundamental to the proper administration of our dumping laws.” Koyo Seiko Co., Ltd. v. United

States, 14 CIT 680, 682, 746 F. Supp. 1108, 1110 (1990). And once it has been established that the

original departure was reasonable, it would also seem reasonable for Commerce to apply this

methodological exception to subsequent administrative reviews for the purpose of “applying a

consistent methodology in each segment of the proceeding” to ensure that all sales made during the

entire proceeding are reviewed. Def.’s Br. at 17 (quoting Silicon Metal From Brazil; Final Results

of Antidumping Duty Administrative Review and Determination Not to Revoke in Part, 62 Fed. Reg.

1,970, 1,972 (1997)). The Court, therefore, sustains Commerce’s interpretation of § 1675(a)(2)(A)

and subsequent reliance upon a sales-based methodology for EP margin calculations.

       B.      Commerce’s Acceptance of Minasligas’ Claimed Depreciation

       Plaintiffs next argue that Commerce “grossly understated” the monthly amounts of

depreciation reported by Minasligas as part of fixed factory overhead because Minasligas reported

accelerated depreciation data which was neither: (1) in accordance with Brazilian generally accepted

accounting principles (“GAAP”); nor (2) reasonably reflective of actual costs as required by statute.
Consol. Court No. 97-02-00267                                                                  Page 11


Pls.’ Br. at 17, 24.4 Plaintiffs contend that Minasligas should have depreciated the equipment at

issue over a useful life of twenty years rather than the reported depreciation of five years. The effect

of a five-year depreciation rate in this case is that no depreciation expenses were included in

Commerce’s reported fixed factory overhead analysis because the equipment was acquired more than

five years before the POR.

       In response, Commerce contends that it was reasonable for the Department to rely upon

Minasligas’ depreciation methodology because that methodology was found to be consistent with

Brazilian GAAP. Commerce argues that:

               pursuant to Brazilian GAAP, companies may maintain accounting
               records and prepare financial statements using the depreciable asset
               lives suggested by Brazilian tax regulations, as long as the tax-based
               depreciable lives do not materially distort the results of the
               company’s operations, i.e., the net book value of assets as reported in
               the company’s balance sheet or the depreciation expense as reported
               in its income statement for the fiscal year.

Def.’s Br. at 31.

       While it is true that the court has sustained Commerce’s use of accounting methodologies

found to be consistent with a home country’s GAAP, the court has also held that Commerce must

reject GAAP consistent methodologies when they are distortive and do not reflect actual costs. Thai

Pineapple Pub. Co., Ltd. v. United States, __ CIT __, __, 946 F. Supp. 11, 20 (1996). Upon review

of the facts in this case, the Court agrees that even if Minasligas’ accelerated depreciation



       4
           In performing its depreciation calculations, Minasligas first relied upon a Brazilian tax
regulation which provides that the annual rate of depreciation for an asset may be based upon one
half the useful life admitted for the asset acquired as new. Pls.’ Br. at 22. Minasligas then applied
a second regulation which authorizes further depreciation for assets used in more than one eight hour
shift. Id.
Consol. Court No. 97-02-00267                                                                   Page 12


methodology is consistent with Brazilian GAAP, that methodology is also “grossly distortive

because it shifts to years prior to the POR almost all of the depreciation attributable to the production

of silicon metal during the POR.” Pls.’ Br. at 25. The Court also agrees that as a result of the

accelerated depreciation:

                Minasligas has benefitted and continues to benefit from the use of its
                principal silicon metal production assets long after the initial five-
                year period during which Minasligas recorded depreciation based on
                highly accelerated depreciation rates in its accounting records. This
                shifting of costs through the use of highly accelerated depreciation
                violates the fundamental accounting principle, routinely recognized
                by the Department, that costs must be properly matched with
                revenues.

Id. at 25-26. Therefore, the Court finds that Commerce’s use of Minasligas’ accelerated depreciation

rates was contrary to law. The Court remands this issue with the instruction that Commerce

recalculate COP for Minasligas based upon an accounting methodology which is non-distortive and

reasonably reflective of actual costs.

        C.      Commerce’s Reliance on the Consolidated Financial Statements
                of Solvay & Cie

        Plaintiffs argue that Commerce’s reliance on the consolidated financial statements of Solvay

& Cie, the owner of respondent’s immediate Brazilian parent corporation, in determining

respondent’s interest expenses “does not accurately capture the financing costs associated with

production of the subject merchandise, [and is] contrary to the language and intent of the statute.”

Id. at 33. In response, Commerce states that it is the Department’s established practice to use the

consolidated financial statements of a respondent’s parent corporation, rather than respondent’s

financial statements, when the record establishes corporate control by the parent over respondent.
Consol. Court No. 97-02-00267                                                                 Page 13


Def.’s Br. at 35-36. Commerce, relying upon Accounting Research Bulletin No. 51, Consolidated

Financial Statements, Committee on Accounting Procedure, American Institute of Certified Public

Accountants (August, 1959) (“Bulletin No. 51"), argues that “majority equity ownership is prima

facie evidence of control over the subsidiary . . . .” Id. at 37.5 And once the prima facie case has

been made, Commerce contends that the burden then shifts to the party challenging corporate control

to demonstrate a lack of corporate control over respondent. Id.

       This Court finds, however, that Bulletin No. 51 neither supports nor authorizes Commerce’s

creation of a bright line evidentiary standard. Bulletin No. 51 provides that “[t]he usual condition

for a controlling financial interest is ownership of a majority voting interest, and, therefore, as a

general rule ownership by one company, directly or indirectly, of over fifty per cent of the

outstanding voting shares of another company is a condition pointing toward consolidation.”

Bulletin No. 51, 51.02 (emphasis added). Bulletin No. 51 neither states nor implies that “in most

circumstances, majority ownership is prima facie evidence of corporate control” as defendant

alleges. Def.’s Br. 35. Rather, Bulletin No. 51 holds that evidence of majority equity ownership,

while arguably the most important factor to be considered, is still just one “condition pointing toward

consolidation.” Bulletin No. 51, 51.02. Commerce’s reliance upon a prima facie evidentiary

standard is, therefore, without merit and must be rejected. The Court now considers whether there

is substantial evidence upon the record to support Commerce’s reliance upon the consolidated




       5
         The respondent at issue, CBCC, is 99.9 percent owned by Solvay do Brasil, which is in turn
100 percent owned by Solvay & Cie. Based on this ownership arrangement, Commerce determined,
for purposes of the Department’s interest expense review, that Solvay & Cie was the parent
corporation of respondent CBCC.
Consol. Court No. 97-02-00267                                                                Page 14


financial statements of Solvay & Cie.

       Commerce notes that its practice of relying upon the consolidated financial statements of a

parent corporation is based upon the fact that the controlling entity, “‘because of its influential

ownership interest, has the power to determine the capital structure of each member company within

the group.’” Def.’s Br. at 35 (quoting Final Determination of Sales at Less Than Fair Value: New

Minivans From Japan, 57 Fed. Reg. 21,937, 21,946 (1992)). If Commerce’s primary concern is

control by the parent corporation, then it seems to this Court that the immediate parent corporation,

in this case Solvay do Brasil, would be much more likely to have and exercise direct control over

the subsidiary. This Court’s impression is supported by record evidence which confirms financial

activity between Solvay do Brasil and CBCC. In contrast, “[t]here is no evidence on the record that

Solvay & Cie and Solvay do Brasil engage in similar intercompany transactions and borrowing. . .

. To the contrary, the record demonstrates that Solvay & Cie’s financial statements are not reflective

of the actual cost incurred by CBCC to produce and sell silicon metal.” Pls.’ Br. at 35 (emphasis

original). The Court agrees with plaintiffs’ observations and, therefore, remands the calculation of

CBCC’s financial expenses with the instruction that Commerce base those expenses upon the

consolidated financial statements of CBCC and its immediate parent Solvay do Brasil.

       D.      Issues For Which Commerce Agrees Remand Is Appropriate

       The Court additionally finds that remand is appropriate for all issues for which Commerce

agrees to remand including: (1) recalculation of CBCC’s depreciation expense; (2) correction of

Rima’s COP and CV; (3) recalculation of Eletrosilex’s financial expenses; (4) recalculation of COP

and CV to accurately reflect CBCC’s and Rima’s cost of internally-produced charcoal; (5)
Consol. Court No. 97-02-00267                                                              Page 15


recalculation of CBCC’s COP and CV to include supervisory labor costs; (6) recalculation of

CBCC’s CV to include IPI taxes; (7) recalculation of CV profit for Rima and CBCC based upon

profit ratios determined from non-CBCC financial statements; (8) reconsideration of Minasligas’

interest income expense; and (9) recalculation of CV profit for Minasligas.

IV.     Conclusion

        Therefore, upon reading plaintiffs’ and defendant-intervenors’ motions for judgment upon

the agency record, responses thereto, and upon due consideration of all other papers and proceedings

had herein, the Court hereby remands the Final Results as to: (1) Minasligas’ claimed depreciation;

(2) CBCC’s interest expenses; (3) CBCC’s depreciation expenses; (4) Rima’s deferred expenses; (5)

Eletrosilex’s financial expenses; (6) CBCC’s and Rima’s cost of internally-produced charcoal; (7)

CBCC’s supervisory labor costs; (8) CBCC’s IPI taxes; (9) Rima’s and CBCC’s profit ratios; (10)

Minasligas’ interest income expense; and (11) Minasligas’ profit calculation. The Court affirms the

Final Results as to all other issues.




                                                     _______________________________
                                                          R. KENTON MUSGRAVE
                                                                  JUDGE

Dated: April 9, 1999
       New York, New York